UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          3/31/2020

  170 Mercer LLC,

                          Plaintiff,
                                                                       20-CV-2496 (AJN)
                  –v–
                                                                             ORDER
  Rialto Capital Advisors, LLC, et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

        On March 30, 2020, Defendants filed a motion to dismiss. Dkt. No. 7. Pursuant to Rule
3.F of this Court’s Individual Practices in Civil Cases, on or before April 9, 2020, Plaintiff must
notify the Court and its adversary in writing whether (1) Plaintiff intends to file an amended
pleading and when it will do so or (2) Plaintiff will rely on the pleading being attacked. Plaintiff
is on notice that declining to amend Plaintiff’s pleadings to timely respond to a fully briefed
argument in Defendants’ motion to dismiss may well constitute a waiver of the Plaintiff’s right
to use the amendment process to cure any defects that have been made apparent by the
Defendants’ briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d
160 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long
been held proper, such as undue delay, bad faith, dilatory motive, and futility”).
        If Plaintiff chooses to amend, Defendants may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed motion to
dismiss.
        Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.
        Defendants are hereby ordered to serve a copy of this Order on Plaintiff and file proof of
service on the docket.

        SO ORDERED.
Dated: March 31
             __, 2020
       New York, New York



                            __________________________________
                                    ALISON J. NATHAN
                                  United States District Judge
